ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_06_EN.txt. 308

SEPARATE OPINION OF JUDGE IGNACIO-PINTO
[Translation]

I concur in the Judgment delivered by the Court in the second phase of
this case, but without entirely sharing the grounds on which it has relied
to reach the conclusion that the Australian claim ‘‘no longer has any
object”.

Before explaining on what points my reasoning differs from that of the
Court, I] must refer to the Order of 22 June 1973, by which the Court,
after having acceded to Australia’s request for the indication of interim
measures of protection, decided that the proceedings would next be con-
cerned with the questions of jurisdiction and admissibility. The Court
having thus defined the character which the present phase of the proceed-
ings was to possess, I find myself, much to my regret, impelled not to
criticize the Court’s Judgment, but to present the following observations
in order unequivocally to substantiate my separate opinion in the matter.

First I wish to confirm my view, already set forth in the dissenting
opinion which I appended to the above-mentioned Order of 22 June 1973,
that, considering the all too markedly political character of this case,
Australia’s request for the indication of interim measures of protection
ought to have been rejected as ill founded. Now that we have come to the
end of these proceedings and before going any further, I think it useful to
recall certain statements emanating from the competent authorities of the
Australian Government which give the plainest possible illustration of the
political character of this case.

I would first draw attention to the statement made by the Prime
Minister and Minister for Foreign Affairs of Australia in a Note of
13 February 1973 to the Minister for Foreign Affairs of the French
Government (Application, Ann. 11, p. 62):

“In my discussion with your Ambassador on 8 February 1973, I
referred to the strength of public opinion in Australia about the
effects of French tests in the Pacific. I explained that the strength of
public opinion was such that, whichever political party was in office,
it would be under great pressure to take action. The Australian
public would consider it intolerable if the nuclear tests proceeded
during discussions to which the Australian Government had agreed.”
(Emphasis added.)

Secondly I wish to recall what the Solicitor-General of Australia said at
the hearing which the Court held on 22 May 1973:

“May I conclude, Mr. President, by saying that few Orders of the
Court would be more closely scrutinized than the one which the

59
NUCLEAR TESTS (SEP. OP. IGNACIO-PINTO) 309

Court will make upon this application. Governments and people all
over the world will look behind the contents of that Order to detect
what they may presume to be the Court’s attitude towards the funda-
mental question of the legality of further testing of nuclear weapons
in the atmosphere.” (Emphasis added.)

It appears therefore, taking into account my appreciation of the politi-
cal character of the claim, that it was from the beginning that, basing
myself on this point, | had considered the claim of Australia to be without
object.

That said, I now pass to the observations for which my appraisal of the
Court’s Judgment calls, together with the explanation of my affirmative
vote.

First of all, [ consider that the Court, having called upon the Applicant
to continue the proceedings and return before it so that it might rule upon
its jurisdiction to entertain the case and on the admissibility of the Appli-
cation, ought to treat these two questions clearly, especially as certain
erroneous interpretations appear to have lent credence among the lay
public to the idea that Australia “had won its case against France”, since
in the final analysis it had obtained the object of its claim, which was to
have France forbidden to continue atmospheric nuclear testing.

As Isee the matter, it is extremely regrettable that the Court should have
thought it ought to omit doing this, so that unresolved problems remain
with regard to the validity of the 1928 General Act, relied on by Australia,
as also to the declaration filed under Article 36, paragraph 2, of the Statute
and the express reservations made by France in 1966 so far as everything
connected with its national defence was concerned. It would likewise
have been more judicious to give an unequivocal ruling on the question of
admissibility, having regard to what I consider to be the definitely
political character revealed by the Australian claim, as I have recalled
above.

These, [ find, are so many important elements which deserved to be
taken into consideration in order to enable the Court to give a clear
pronouncement on the admissibility of Australia’s claim, more particu-
larly as the objective of this claim is to have the act of a sovereign State
declared unlawful even though it is not possible to point to any positive
international law.

I must say in these circumstances that [ personally remain unsatisfied as
to the procedure followed and certain of the grounds relied on by the
Court for reaching the conclusion that the claim no longer has any object.

I nevertheless adhere to that conclusion, which is consistent with the
position which I have maintained from the outset of the proceedings in
the first phase; I shall content myself with the Court’s recognition that the
Australian Application “no longer” has any object, on the understan-
ding, nevertheless, that for me it never had any object, and ought to have

60
NUCLEAR TESTS (SEP. OP. IGNACIO-PINTO) 310

been declared inadmissible in limine litis and, therefore, removed from the
list for the reasons which I gave in the dissenting opinion to which I have
referred above.

The fact remains that, to my mind, the Court was right to take the
decision it has taken today. I gladly subscribe—at least in part—to the
considerations which have led to its doing so, for, failing the adoption
by the Court of my position on the issues of jurisdiction and the ad-
missibility of the Australian claim, I would in any case have been of the
view that it should take into consideration, at least in the alternative, the
new facts which supervened in the course of the present proceedings and
after the closure of the oral proceedings, to wit various statements by
interested States, with a view to ascertaining whether circumstances
might not have rendered the object of the Application nugatory. Since, in
the event, it emerges that the statements urbi et orbi of the competent
French authorities constitute an undertaking on the part of France to
carry out no more nuclear tests in the atmosphere, ] can only vote in
favour of the Judgment.

It is in effect evident that one could not rule otherwise than the Court
has done, when one analyses objectively the various statements emanating
whether from the Applicant or from France, which, confident in the reser-
vations embodied in the declaration filed under Article 36, paragraph 2,
of the Statute, contested the Court’s jurisdiction even before the opening
of oral proceedings.

As should be re-emphasized, it cannot be denied that the essential
object of Australia’s claim is to obtain from the Court the cessation by
France of the atmospheric nuclear tests it has been conducting in the
atoll of Mururoa which 1s situated in the South Pacific and is under
French sovereignty. Consequently, if France had changed its attitude, at
the outset of the proceedings, and had acquiesced in Australia’s request
that it should no longer carry out its tests, the goal striven for by the
Applicant would have been attained and its claim would no longer have
had any object. But now the Court has been led by the course of events to
take note that the President of the French Republic and his competent
ministers have made statements to the effect that the South Pacific test
centre will not be carrying out any more atmospheric nuclear tests. It
follows that the goal of the Application has been attained. That is a
material finding which cannot properly be denied, for it is manifest that
the object of the Australian claim no longer has any real existence. That
being so, the Court is bound to accord this fact objective recognition and
to conclude that the proceedings ought to be closed, inasmuch as it has
acquired the conviction that, taking the circumstances in which they were
made into account, the statements of the competent French authorities
are sufficient to constitute an undertaking on the part of France which
connotes a legal obligation erga omnes, despite the unilateral character of
that undertaking.

One may regret—and I do regret—that the Court, particularly at this
stage, did not devote more of its efforts to seeking a way of first settling

61

 
NUCLEAR TESTS (SEP. OP. IGNACIO-PINTO) 311

the questions of jurisdiction and admissibility. Some would doubtless go
so far as strongly to criticize the grounds put forward by the Court to
substantiate its decision. [ could not take that attitude, for in a case so
exceptionally characterized by politico-humanitarian considerations, and
in the absence of any guiding light of positive international law, I do not
think the Court can be blamed for having chosen, for the settlement
of the dispute, the means which it considered to be the most appropriate
in the circumstances, and to have relied upon the undertaking, made
urbi et orbi in official statements by the President of the French Republic,
that no more atmospheric nuclear tests will be carried out by the French
Government. Thus the Judgment rightly puts an end to a case one of
whose consequences would, in my opinion, be disastrous—I refer to the
disregard of Article 36, paragraph 2, of the Statute of the Court—and would
thereby be likely to precipitate a general flight from the jurisdiction of the
Court, inasmuch as it would demonstrate that the Court no longer
respects the expression of the will of a State which has subordinated its
acceptance of the Court’s compulsory jurisdiction to express reservations,

In spite of the criticisms which some of my colleagues have ex-
pressed in their opinions, and sharing as I do the opinion of Judge
Forster, I will say, bearing in mind the old adage that “all roads lead to
Rome”, that I find the Judgment just and well founded and that there is,
at all events, nothing in the French statements ‘‘which could be inter-
preted as an admission of any breach of positive international law”.

In conclusion, [ would like to emphasize once again that I am fully in
agreement with Australia that all atmospheric nuclear tests whatever
should be prohibited, in view of their untold implications for the survival
of mankind. I am nevertheless convinced that in the present case the
Court has given a proper Judgment, which meets the major anxieties
which I expressed in the dissenting opinion to which I have referred,
inasmuch as it must not appear to be flouting the principles expressed in
Article 2, paragraph 7, of the United Nations Charter (Order of 22 June
1973, .C.J. Reports 1973, p. 130), and indirectly inasmuch as it respects
the principle of sovereign equality of the member States of the United
Nations. France must not be given treatment inferior to that given to all
other States possessing nuclear weapons, and the Court’s competence
would not be well founded if it related only to the French atmospheric
tests.

(Signed) L. IGNACIO-PINTO.

62
